DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 28 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,989,946 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 2, 5-9, 12-16, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of limitations recited in instant independent claims 1, 8 and 15, specifically the equations recited in the claims regarding a cuttings concentration in the annulus (CCA) and calculations of mud weight and effective mud weight, and subsequent adjustment of the drilling system parameters, were not reasonably found in the prior art, save for the instant assignee’s own patents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861